PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov

MCDERMOTT WILL & EMERY LLP
THE MCDERMOTT BUILDING
500 NORTH CAPITOL STREET, N.W.
WASHINGTON, 20001



In re Application of TSENG et al.
Appl. No.:     15/967,100
Filed:             30 Apr 2018
Docket No.:    095714-0410
For:                METHOD OF PATTERNING
:::::


DECISION ON PETITION 
UNDER 37 CFR 1.181




This is a decision on the petition, filed June 25, 2021 requesting withdrawal of the objection to the drawings under 37 C.F.R. § 1.83(a) in the Final rejection mailed November 4, 2020; filed concurrently with an Appeal Brief.  The petition is being treated as a petition under 37 C.F.R. § 1.181. 

The petition is GRANTED.

Relevant Authorities Governing Disposition

M.P.E.P. § 2163.06 II. REVIEW OF NEW MATTER OBJECTIONS AND/OR REJECTIONS.

A rejection of claims is reviewable by the Patent Trial and Appeal Board, whereas an objection and requirement to delete new matter is subject to supervisory review by petition under 37 CFR 1.181. If both the claims and specification contain new matter either directly or indirectly, and there has been both a rejection and objection by the examiner, the issue becomes appealable and should not be decided by petition. [See also M.P.E.P. § 1201.]

A review of the final rejection, mailed November 4, 2020, shows a drawing objection was raised, the basis of which is “the elected species shown in figures 4, 5A-5J do not show the limitation: prior to forming the second pattern, etching a first of the two or more materials of the portion of the substrate exposed by the first pattern”.   In addition a rejection under 35 U.S.C. 112(a) for lack of possession was raised.  The basis of which is explained by identifying the limitation “prior to forming the second pattern, etching a first of the two or more materials of the portion of the substrate exposed by the first pattern; and etching the substrate exposed 

 In accordance with M.P.E.P. § 2163.06 II, because the petition and appeal can be decided on the same questions of fact, the “issue becomes appealable and should not be decided by petition.” 

The petition is GRANTED.

Any inquiry regarding this decision should be directed to Brett Feeney, Supervisory Patent Examiner, at (571) 270-5484.
------------/JOSEPH THOMAS/__________________
Joseph Thomas, Director
Technology Center 2800
Semiconductors, Laser, and Memory

JT: bf/bs